DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This corrected Notice of Allowance is to acknowledge receipt of the Information Disclosure Statements filed on 07-21-2022 and 07-29-2022 respectively. Each IDS has been accepted and considered. Further, the IDS submitted 04-17-2020 has been corrected at field BR by the Examiner to cite European document EP-3166430 which corresponds to European priority application EP-14176827. The previous Notice of Allowance is repeated below for clarity of the record.
The present Office action is responsive to the application as filed on 04-17-2020. As directed, claims 1-18 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Chang on 07-08-2022.
The application has been amended as follows: 
1. An apparatus for heating a material to generate a vapor, comprising: 
a capsule including the material;  
5a main body configured to receive the capsule; 
and an electrode arrangement comprising a plurality of electrodes, wherein at least one of the plurality of electrodes is configured to move relative to the main body to electrically engage with the capsule, and movement of the at least one of the plurality of electrodes is achieved by a spring configured to facilitate a transition to a biased position against the capsule and a button configured to facilitate a compression of the spring when pressed, and further configured to return the spring to the biased position when released.  
2. (Canceled) 
3. (Canceled)
4. (Canceled)
5. The apparatus of claim 1 
6. The apparatus of claim 1, wherein at least one of the plurality of electrodes of the electrode arrangement is configured to slide across a face of the capsule while in physical contact with the capsule. 
7. The apparatus of claim 1, wherein the plurality of electrodes of the electrode arrangement includes at least one mobile electrode and at least one stationary electrode. 
8. The apparatus of claim 7, wherein the at least one
9. (Canceled) 
10. (Canceled)
11. (Canceled)
12. (Canceled) 
2513. The apparatus of claim 19 
14. The apparatus of claim 1, wherein the capsule 30further includes an internal heating element, and the electrode arrangement is configured to drive a current into the internal heating element within the capsule.  
15. The apparatus of claim 1, wherein the electrode arrangement includes a first electrode and a second electrode. 
516. The apparatus of claim 15, wherein the first electrode and the second electrode are configured to contact a same side of the capsule.  
17. The apparatus of claim 15, wherein the electrode 10arrangement is configured to drive a current through an outer surface of the capsule from the first electrode to the second electrode.  
18. The apparatus of claim 1, wherein the electrode 15arrangement includes contact portions in a form of blades.
19. (New) An apparatus for heating a material to generate a vapor, comprising: 
a capsule including the material;  
5a main body configured to receive the capsule; 
and an electrode arrangement comprising at least one mobile electrode, wherein the at least one mobile electrode is configured to move relative to the main body to electrically engage with the capsule, and moving the at least one mobile electrode is achieved by a hinge, 
wherein the at least one mobile electrode is configured to undergo a rotation about 10the hinge to electrically engage with the capsule, 
and wherein the electrode arrangement further includes a button configured to facilitate the rotation when pressed. 
20. (New) The apparatus of claim 19, wherein the capsule 30further includes an internal heating element, and the electrode arrangement is configured to drive a current into the internal heating element within the capsule. 
Allowable Subject Matter
Claims 1, 5-8, and 13-20 are allowed as a result of the Examiner’s Amendment to the record above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest identified prior art of record is Batista (US 2016/0338410) and Davidson (US 2017/0095624). Batista discloses certain elements of independent claim 1 including:
an apparatus (“aerosol-generating systems” (abstract, lines 1-3) for heating a material to generate a vapor (paragraph 1, lines 1-6), comprising: 
a capsule (1) including the material (paragraph 2, lines 1-6; paragraph 73, lines 1-8; Fig. 2);  
5a main body configured to receive the capsule (1) (abstract, lines 1-3; paragraph 1, lines 1-6: the capsule 1 is for use with an aerosol-generating system such as an electrically operated smoking system); 
and an electrode arrangement (3) configured to electrically engage with the capsule (1) (paragraphs 73-74: the clamps are composed of an electrically conducting material and supply the mesh 2 with current to heat the substrate), and wherein the electrode 10arrangement (3) is configured to default to a biased position against the capsule (1) (paragraphs 27-28 define resilient legs of the clamps 3 to be of a spring-like material; Fig. 3A shows the resilient legs biased against the capsule 1).
However, Batista fails to disclose that the electrode assembly is configured to move relative to the main body, and thus fails to disclose that a spring associated with a push-button is used to facilitate movement of the electrode arrangement.
Davidson discloses elements of independent claims 1 and 19 including: 
an apparatus (“personal inhaler device”) for heating a material to generate a vapor, comprising (abstract, lines 1-6; paragraph 2, lines 1-5): 
a capsule (2404) including the material (paragraph 147, lines 1-8; Fig. 5A; see also paragraph 219, lines 1-12 and Figs. 8A-B);  
5a main body (2301) configured to receive the capsule (2404) (paragraph 147, lines 1-10; Fig. 5A); 
and an electrode arrangement (2430, 2407) configured to move relative to the main body to electrically engage with the capsule (2404) (paragraph 219, lines 1-12), wherein the electrode 10arrangement (2430, 2407) is configured to default to a biased position against the capsule (2404) (paragraph 219, lines 1-12; Fig. 8B), and the electrode arrangement (2430, 2407) includes a spring (2407) configured to facilitate a 15transition to the biased position against the capsule (2404) (paragraph 219, lines 1-12; Fig. 8A);
and separately, an apparatus (“personal inhaler device”) for heating a material to generate a vapor, comprising (abstract, lines 1-6; paragraph 2, lines 1-5): 
a capsule (2304) including the material (paragraph 147, lines 1-8; Fig. 5A);  
5a main body (2301) configured to receive the capsule (2304) (paragraph 147, lines 1-10; Fig. 5A); 
and an electrode arrangement (2310A-B, 2330A-B) configured to move relative to the main body (2301) to electrically engage with the capsule (2304) (see paragraph 211 and Figs. 7A-C), wherein the electrode arrangement (2310A-B, 2330A-B) further includes a hinge (see Figs. 7A-C, the left side of the drawing shows a hinge mechanism for clamping the cartridge), 
and the electrodes (2330A-B) are configured to undergo a pivoting about 10the hinge to electrically engage with the capsule (2304) (see Figs. 7A-C, the left side of the drawing shows a hinge mechanism for clamping the cartridge and placing the dose 2304 in contact with the electrodes). However, Davidson does not disclose, in either embodiment, that the movement of the hinge or the spring is operated by a button. Therefore, the presently construed claims patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785